            Case 3:19-cv-00790-WWE Document 1 Filed 05/22/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


                                              :
FELIX RIOS,                                   :       CIVIL ACTION NO:
                Plaintiff                     :
                                              :
v.                                            :
                                              :
ADVANCE STORES COMPANY,                       :
INCORPORATED,                                 :
          Defendant.                          :       MAY 22, 2019
                                              :

                                  PETITION FOR REMOVAL

       TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF CONNECTICUT:

       Defendant, Advance Stores Company, Incorporated, respectfully states:

       1.       On or about April 24, 2019, an action was commenced against Defendant in the

Superior Court for the Judicial District of Hartford, in the State of Connecticut, entitled Felix

Rios v. Advance Stores Company, Inc., bearing Docket No. HHD-CV19-6111478-S, with the

service of a Summons, Complaint, and Statement of Amount in Demand. Copies of all process,

pleadings and orders served upon Defendant in said action are annexed hereto as Exhibit A.

       2.       This action is removed to this Court on the ground that original jurisdiction exists

pursuant to 28 U.S.C. § 1331, federal question jurisdiction. Plaintiff Felix Rios alleges that

Defendant Advance Stores Company, Incorporated violated his rights under the Family and

Medical Leave Act, 29 U.S.C. § 2612 et seq.

       3.       28 U.S.C. § 1441 authorizes the removal of “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction.”

       4.       Defendant Advance Stores Company, Incorporated first received the complaint
            Case 3:19-cv-00790-WWE Document 1 Filed 05/22/19 Page 2 of 3



upon which this removal is based by service on April 24, 2019. Therefore, this Petition for

Removal is filed with this Court within thirty (30) days, as calculated under Rule 6 of the Federal

Rules of Civil Procedure.

       5.       Defendant Advance Stores Company, Incorporated submits this Petition for

Removal without waiving any defenses to the claims asserted by Plaintiff or conceding that

Plaintiff has pled claims upon which relief can be granted.

       6.       This Petition will be filed promptly with the Superior Court for the Judicial

District of Hartford, as required by 28 U.S.C. § 1446(d).

       7.       By copy of this document and in accordance with the Certificate of Service,

Defendant Advance Stores Company, Incorporated is providing notice to all parties in this action

advising of the filing of this Notice of Removal pursuant to 28 U.S.C. § 1446(d).

                WHEREFORE, Defendant Advance Stores Company, Incorporated respectfully

requests that the above action, now pending in the Superior Court, State of Connecticut, in the

Judicial District of Hartford, be removed to this Court.


                                              DEFENDANT,
                                              ADVANCE STORES COMPANY,
                                              INCORPORATED


                                      By:     /s/ Holly L. Cini
                                              Holly L. Cini (ct 16388)
                                              Justin E. Theriault (ct 28568)
                                              cinih@jacksonlewis.com
                                              Justin.theriault@jacksonlewis.com
                                              Jackson Lewis P.C.
                                              90 State House Square, 8th Floor
                                              Hartford, CT 06103
                                              P: (860) 522-0404
                                              F: (860) 247-1330
            Case 3:19-cv-00790-WWE Document 1 Filed 05/22/19 Page 3 of 3



                                CERTIFICATION OF SERVICE

         I hereby certify that on May 22, 2019, a copy of foregoing was served by first class mail,

postage prepaid on Plaintiff’s counsel of record:

                                      Andrew B.F. Carnabuci
                                      Cicchiello & Cicchiello, LLP
                                      364 Franklin Avenue
                                      Hartford, CT 06114


                                                     /s/ Justin E. Theriault
                                                     Justin E. Theriault


4829-6564-4182, v. 1
